Title: Editorial Note
From: 
To: 


            In crafting his response to James Fishback’s letter of 5 June 1809, Jefferson completed a draft that argued passionately and at length against intolerance and forced conformity in religion. Possibly reflecting that his letter was outspoken enough to create controversy and that he knew very little about Fishback or his discretion, Jefferson then substituted a briefer and less revealing version, but took the comparatively unusual step of retaining both texts in his own records. Their intrinsic interest is so great that the draft and the final state are printed in full below.
          